DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/19/2021, for application 16/143,669 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per instant Amendment, Claims 1, 8-11, 13, 14, 16, 17, and 20 have been amended. Claims 1, 8, and 15 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made Non-FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 5/19/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant argues as follows:  Independent claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Varadarajan. Claim 1 is directed towards a device and recites, among other things, credential related content further including a master password that is associated with a first network resource identifier, and that is associated with network resource identifiers for a remainder of the multiple network 
Examiner respectfully disagrees.  Paragraph 0020 of Applicant’s disclosure recites “The network resource identifiers can be a website name, a number associated with a website, a letter associated with a website, or the like.”  Examiner interprets “or the like” to include webpages.  Oslund, Mardikar, Bass, and Fitzpatrick support Examiner’s interpretation of  “network resource identifiers can be” “or the like” to include webpages.  Oslund (US20130331083), paragraph 0017, “User input may similarly be used to direct a browser application executing on a user's computing device to one or more network resources, such as web pages, from which computing resources may be accessed.”  Mardikar (US20080028228), paragraph 0051, “The remote access client 308 may communicate over a network 310 with the network resources 312.1-312.n.  In an example embodiment, the network resources 312.1-312.n may include web pages, websites, telecommunication agents and the like.”  Bass (US7225462), col. 1, lines 3-9, discloses “According to a preferred embodiment, a system of the present invention includes a web server for providing access to various network resources, including web pages and applications, and an applications server coupled to the web server for running two or more protected applications, to which access is restricted to authorized users.”; col. 6, lines 39-49, “A user can request access, for example, by clicking on a button or specifying the URL of the web page or application.”  Fitzpatrick (US20170090734), paragraph 0053, “The URLs of the webpages organize the webpages into a hierarchy, although hyperlinking webpage may also be accessed directly through its unique URL”
Applicant argues as follows:  The Office Action recognizes that Huang does not provide this teaching and utilizes Varadarajan to cure; however, Varadarajan does not cure. Varadarajan simply provides that when a user opens a login page of a website, that a User ID and Password data are provided in the form fields. Varadarajan [0047], The password data identified in Varadarajan is not associated with network source identifiers for a remainder of the multiple network resources (e.g. other websites). Independent claims 8 and 16 recite similar recitations and are allowable for the same reasons as claim 1 is allowable.
Examiner respectfully submits that website commonly includes multiple webpages and webpages may each have a unique network identifier.  As noted above, Oslund, Mardikar, Bass, and Fitzpatrick support Examiner’s interpretation of  “network resource identifiers can be” “or the like” to include webpages.  Varadarajan discloses opening a login page of a website via an URL and a master password.  Paragraph 0047 of Varadarajan discloses an input device to collect credential related content including a first network resource identifier related to a first one of multiple network resources, the credential related content further including a master password.
Applicant argues as follows:  Claim 1 also recites converting, with a code generator of a provisioning application, the master password and the first network resource identifier into a secret code utilizing a one-way function. Applicant utilizes a code generator of a provisioning application to generate a secret code utilizing a one-way 
Examiner respectfully notes regarding claim 1, Huang discloses, in paragraph 0043, device, comprising: a processor; a local storage medium to store program instructions accessible by the processor; wherein, responsive to execution of the program instructions, the processor to:, in paragraph 0076, send the secret code to an authentication service; in paragraph 0080, receive a temporary; in paragraph 0077 and 0078, credential token from the authentication service in connection with the secret code; in paragraph 0079, send the temporary credential token to the first one of multiple network resources, the temporary credential token to grant access to a user account on the first one of multiple network resources.  Varadarajan discloses, in paragraph 0047, an input device to collect credential related content including a first network resource identifier related to a first one of multiple network resources, the credential related content further including a master password; in paragraph 0102, that is associated with the first network resource identifier and that is associated with network resource identifiers for a remainder of the multiple network resources; in paragraph 0047, receive the credential related content including the master password and the first network resource identifier; in paragraph 0102, convert the master password and the first network resource identifier into a secret code.  Geshwind discloses, in FIG. 2 and paragraphs 0020 and 0075, convert, with a code generator of a provisioning application, the master password and the first network resource identifier into a secret code utilizing a one-way function.
Applicant argues as follows:  Independent claim 8 has been amended to recite converting, with a code generator of a provisioning application, the master password and the first network resource identifier into a first secret code, and the master password and the second network resource identifier into a second secret code. First, the code generator of a provisioning application has been added to claim 8 similar to claim 1, and is allowable for the same reasons as stated in regard to claim 1.  In addition, neither Huang or Varadarajan teach individually or in combination converting the master password and first network resource identifier into a first secret code and the master password and second network resource identifier into a second secret code. However, the claim now requires a second network resource identifier and the conversion into a second secret code that cannot be met by such an interpretation of Varadarajan that provides for one password associated with a URL that presents multiple webpages. As such, a combination of Huang and Varadarajan does not result in amended claim 8, and allowance of claim 8 and all claims that depend therefrom is respectfully requested. Independent claim 16 has been similarly amended and is allowable for the same reasons. Dependent claims 17-20 are allowable for at least their dependence on claim 16.
Examiner respectfully notes that, regarding claim 8, Huang discloses, in paragraph 0043, a computer implemented method, comprising under control of one or more processors programmed with specific executable instructions; in paragraph 0076, sending the first secret code to a first authentication service; in paragraphs 0007 and 0072, sending the second secret code to a second authentication service.  Varadarajan discloses, in paragraph 0047, collecting credential related content including a first network resource identifier related to a first one of multiple network resources, the credential related content further including a master password that is associated with the first network resource identifier and that is associated with network resource identifiers for a remainder of the multiple network resources; in paragraph 0102, converting the master password and the first network resource identifier into a secret code.  Geshwind discloses, in FIG. 2 and paragraphs 0020 and 0075, converting, with a code generator of a provisioning application, the master password and the first network resource identifier into a first secret code; in FIG. 2 and paragraphs 0013, 0020 and 0075, converting, with the code generator of the provisioning application, the mater password and a second network resource identifier into a second secret code.
Regarding claim 16, Huang discloses, in paragraph 0043, a computer program product comprising a non-signal computer readable storage medium comprising computer executable code to; in paragraph 0076, send the first secret code to a first authentication service; in paragraphs 0007 and 0072, send the second secret code to a second authentication service, in paragraph 0047, collect credential related content including a first network resource identifier related to a first one of multiple network resources on a first computing device, the credential related content further including a master password that is associated with the first network resource identifier and that is associated with network resource identifiers for a remainder of the multiple network resources; in paragraph 0102, convert the master password and the first network resource identifier into a secret code in the first computing device.  Geshwind discloses, in FIG. 2 and paragraphs 0020 and 0075, , with a code generator of a provisioning application, the master password and the first network resource identifier into a first secret code; and, in FIG. 2 and paragraphs 0013, 0020 and 0075, convert, with the code generator of the provisioning application, the mater password and a second network resource identifier into a second secret code 
Applicant argues as follows:  Dependent claim 2 is allowable at least based on its dependence on claim 1. In addition, claim 2 recites to receive the master password and a second network resource identifier related to a second one of the multiple network resources, and repeat the convert, receive and send operations in connection with the second one of the multiple network resources. As discussed above, the master password is able to be utilized with network resource identifiers for a remainder of the multiple network resources. This includes the second network resource identifier and a second one of the multiple network resources.  The Office Action recognizes that Huang and Varadarajan do not provide such teaching, and Hotta is utilized to cure. However, Hotta does not cure. Instead, Hotta merely teaches sending a user ID and user password to an authentication server 40 from more than one device. Para. [0063], Hotta does not disclose receiving a master password and a second network resource identifier related to a second network resource, converting the master password and second network resource identifier into a second secret code, and sending that second secret code to an authentication service. Dependent claim 10 recites a similar recitation and is allowable for the same reasons as dependent claim 2.
Examiner respectfully disagrees.  Huang, Varadarajan, Geshwind, and Hotta make obvious dependent claim 2 and, for similar reasons, dependent claim 10.  Huang discloses, in paragraph 0079, the send operations.  Varadarajan discloses, in paragraphs 
Applicant argues as follows:  Dependent claim 5 is at least allowable for being dependent on claim 1. In addition, claim 5 recites the processor to prompt a request for the master password and the first network resource identifier. The Office Action fails to present a prima facie case of obviousness. To support the rejection, Huang is utilized. Huang does not teach or suggest this recitation, and instead discloses an authentication service that issues a set of questions. First, the claim is requiring the processor of the device, and not an authentication service to prompt the request. Huang instead is teaching away from this solution by having the authentication service provide the questions and not the processor. Second, Huang is teaching the use of personal questions, and is not utilizing a master password and first network resource identifier and converting them into a secret code with a code generator of a provisioning application. Again, this teaches away from using a password of any kind and instead is suggesting the use of answers to questions. For at least this reason, a prima facie case obviousness is not provided, and claim 5 is allowable. Additionally, claim 13 provides a similar recitation, and is allowable for the same reasons as claim 5.
Examiner respectfully disagrees.  Huang discloses, in paragraph 0076, wherein, responsive to execution of the program instructions, the processor to: receive a user request user; and, in paragraph 0076, send the secret code to the first authentication service encompasses the user response.  Varadarajan, in paragraph 0102, discloses for the master password and the first network resource identifier.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph 0037 of Applicant’s specification: “The input and output devices 309, 310 may each include a variety of visual, audio, and/or mechanical devices.  For example, the input devices 309 can include a visual input device such as an optical sensor or camera, an audio input device such as a microphone, and a mechanical input device such as a keyboard, keypad, selection hard and/or soft buttons, switch, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned 
Claims 1, 3-9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Huang (US20180367526), filed June 19, 2017, in view of Varadarajan (US20170118215), published on filed December 23, 2015, and Geshwind (US20080031447), filed August 4, 2007.
Regarding claim 1, Huang discloses  device, comprising: a processor (Huang, paragraph 0043, “At least some of the hardware entities 214 perform actions involving access to and use of memory 212, which can be a RAM, a disk driver and/or a Compact Disc Read Only Memory ("CD-ROM").  Hardware entities 214 can include a disk drive unit 216 comprising a computer-readable storage medium 218 on which is stored one or more sets of instructions 220 (e.g., software code) configured to implement one or more of the methodologies, procedures, or functions described herein.  The instructions 220 can also reside, completely or at least partially, within the memory 212 and/or within the CPU 206 during execution thereof by the computing device 200.  The memory 212 and the CPU 206 also can constitute machine-readable media.”);
a local storage medium to store program instructions accessible by the processor; wherein, responsive to execution of the program instructions, the processor to (Huang, paragraph 0043, “Hardware entities 214 can include a disk drive unit 216 comprising a computer-readable storage medium 218 on which is stored one or more sets of instructions 220 (e.g., software code) configured to implement one or more of the methodologies, procedures, or functions described herein.  The instructions 220 can also reside, completely or at least partially, within the memory 212 and/or within the CPU 206 during execution thereof by the computing device 200.  The memory 212 and the CPU 206 also can constitute machine-readable media.”):
send the secret code to an authentication service (Huang, paragraph 0076, “In an embodiment, the authentication service may undertake one or more processes of transmitting challenges and/or receiving responses to/from the user (or other systems, such as hardware or software associated with the user or third party services providers that constitute part of one or more authentication schemes).  For example, a knowledge based authentication service may issue a set of questions for a user to answer and authenticate the user by comparing the user response with the stored correct answers, and the authentication protocol requirements (for example, an authentication protocol may require 4 out of 5 correct answers for successful authentication).”);
receive a temporary (Huang, paragraph 0080, “ the authentication service, at 424 may also examine a timestamp of the token to determine whether it is within a threshold time limit to decide whether to grant access”);
credential token from the authentication service in connection with the secret code (Huang, paragraph 0077, “Upon receipt of the token back from the at least one authentication service, the receiver may review the authentication parameters to determine 418 whether all the authentication schemes in the received authentication challenge have been executed as per the authentication parameters.”; paragraph 0078, “If at 418, the receiver determines that all the authentication schemes in the authentication challenge have been executed (418: YES), the receiver may transmit 420 the received token with the assertions from the various authentication services back to the resource service to request access.”);
send the temporary credential token to the first one of multiple network resources, the temporary credential token to grant access to a user account on the first one of multiple network resources (Huang, paragraph 0079, “In other words, transmission of a token from the receiver back to the resource service may indicate a conclusion of the identified authentication protocol.  The resource service may then review the assertions included in the token to determine 424 whether the assertions included (or not included) in the received token satisfy the identified authentication protocol, i.e., determines a status of the identified authentication protocol (e.g., success, pass, failure, retry, locked out, need more information, etc.).  If the user authentication is determined to be successful (424: YES), the resource service may grant 426 access to the requested resource.  If the user authentication is not determined to be successful (424: NO), the resource service may deny 428 access to the requested resource.”).
Huang does not explicitly disclose an input device to collect credential related content including a first network resource identifier related to a first one of multiple network resources, the credential related content further including a master password that is associated with the first network resource identifier and that is associated with network resource identifiers for a remainder of the multiple network resources; receive the credential related content including the master password and the first network resource 
However, in an analogous art, Varadarajan discloses an input device to collect credential related content including a first network resource identifier related to a first one of multiple network resources, the credential related content further including a master password (Varadarajan, paragraph 0047, “A user opens a login page of a website via a URL, such as a banking website (operation 610).  The user inputs (e.g., types) an existing User ID and Password data in the form fields and submits the login form (operation 620).”);
that is associated with the first network resource identifier and that is associated with network resource identifiers for a remainder of the multiple network resources (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”);
receive the credential related content including the master password and the first network resource identifier (Varadarajan, paragraph 0047, “A user opens a login page of a website via a URL, such as a banking website (operation 610).  The user inputs (e.g., types) an existing User ID and Password data in the form fields and submits the login form (operation 620).”);
convert the master password and the first network resource identifier into a secret code (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Varadarajan with the device/method/ computer program product comprising a non-signal computer readable storage medium of Huang to include convert the master password and the first network resource identifier into a secret code.
One would have been motivated to provide users with the benefits of supporting a legacy flow of existing website services (Varadarajan: paragraph 0046).
Huang and Varadarajan disclose convert the master password and the first network resource identifier into a secret code, but do not explicitly disclose convert, with a code generator of a provisioning application, the master password and the first network resource identifier into a secret code utilizing a one-way function.
However, in an analogous art, Geshwind discloses convert, with a code generator of a provisioning application, the master password and the first network resource identifier into a secret code utilizing a one-way function (Geshwind, FIG. 2 shows client app 230/ provisioning application and master userid 210 and master password 220;  paragraph 0020, “In an embodiment of the present invention, the client application additionally provides (i.e., provisions) an interface allowing a user to manage various accounts by sorting them, arranging them according to use, pre-defined or user-defined categories, and closing accounts.” paragraph 0075, “In another embodiment passwords are generated by a client application rather than being stored in encrypted form.  In accordance with this embodiment, a cryptographically strong hash function (i.e., code generator of client / provisioning application)  is applied to UX, URL_X, U1 (the master userid (210)), KX and P1 (the master password (220)) to generate a pseudo-random bit sequence of a predetermined length.  Here KX is additional data that allows the user to change the password PX from time to time, without the need to change U1 and P1.  A custom function, depending on the password rules for the target website, is applied to the result to produce a password PX that meets the requirements for the website”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Geshwind with the device/method/ computer program product comprising a non-signal computer readable storage medium of Huang and Varadarajan to include convert, with a code generator of a provisioning application, the master password and the first network resource identifier into a secret code utilizing a one-way function.
One would have been motivated to provide users with the benefits of access aggregation and automated authentication of users for use of and access to network products and services, and to the determination of revenue derived from such (Geshwind: paragraph 0002).
Regarding claim 3, Huang, Varadarajan, and Geshwind disclose the device of claim 1.  Huang discloses wherein the first network resource identifier is selected from the group consisting of website name, counter, and letter (Huang, paragraph 0091, “wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).
Regarding claim 4, Huang, Varadarajan, and Geshwind disclose the device of (Huang, paragraph 0091, “wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).
Regarding claim 5, Huang, Varadarajan, and Geshwind disclose the device of claim 1.  Huang discloses wherein, responsive to execution of the program instructions, the processor to: receive a user request to send the secret code to the first authentication service (Huang, paragraph 0076, “At least one authentication service, may then instantiate, implement, operate or execute 414 the required authentication scheme (as per the authentication protocol) upon receipt of the authentication request from the receiver.”);
prompt a request (Huang, paragraph 0076, “For example, a knowledge based authentication service may issue a set of questions for a user to answer and authenticate the user by comparing the user response with the stored correct answers, and the authentication protocol requirements (for example, an authentication protocol may require 4 out of 5 correct answers for successful authentication); 
send the secret code to the first authentication service. (Huang, paragraph 0076, “In an embodiment, the authentication service may undertake one or more processes of transmitting challenges and/or receiving responses to/from the user (or other systems, such as hardware or software associated with the user or third party services providers that constitute part of one or more authentication schemes).  For example, a knowledge based authentication service may issue a set of questions for a user to answer and authenticate the user by comparing the user response with the stored correct answers, and the authentication protocol requirements (for example, an authentication protocol may require 4 out of 5 correct answers for successful authentication).”).
Varadarajan discloses for the master password and the first network resource identifier (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).  The motivation is the same as for the claim from which this claim depends.
Regarding claim 6, Huang, Varadarajan, and Geshwind disclose the device of claim 1.  Huang discloses wherein, the device is a mobile device (Huang, paragraph 0038, “Additional embodiments may include a network 104 of mobile telephone networks that use a protocol to communicate among mobile devices, where the protocol can be any one of the following: AMPS; TDMA; CDMA; GSM; GPRS UMTS; or any other protocol able to transmit data among mobile devices.”).
Regarding claim 7, Huang, Varadarajan, and Geshwind disclose the device of claim 1.  Huang discloses wherein the first one of multiple network resources is selected from the group consisting of bank website, shopping website, email network, and financial institution website. (Huang, paragraph 0055, “The data store, database or data structure of an authentication service, including information for authenticating a user, may include multiple credentials, data or attributes for authentication schemes provided by the authentication services such as registration of personal information such as secret data including answers to questions, private information, telephone numbers, addresses, dates, relationship details and the like; social network authentication information, cloud email services and the like”).
Regarding claim 8, Huang discloses a computer implemented method, comprising under control of one or more processors programmed with specific executable instructions (Huang, paragraph 0043, “At least some of the hardware entities 214 perform actions involving access to and use of memory 212, which can be a RAM, a disk driver and/or a Compact Disc Read Only Memory ("CD-ROM").  Hardware entities 214 can include a disk drive unit 216 comprising a computer-readable storage medium 218 on which is stored one or more sets of instructions 220 (e.g., software code) configured to implement one or more of the methodologies, procedures, or functions described herein.  The instructions 220 can also reside, completely or at least partially, within the memory 212 and/or within the CPU 206 during execution thereof by the computing device 200.  The memory 212 and the CPU 206 also can constitute machine-readable media.”);
sending the first secret code to a first authentication service (Huang, paragraph 0076, “In an embodiment, the authentication service may undertake one or more processes of transmitting challenges and/or receiving responses to/from the user (or other systems, such as hardware or software associated with the user or third party services providers that constitute part of one or more authentication schemes).  For example, a knowledge based authentication service may issue a set of questions for a user to answer and authenticate the user by comparing the user response with the stored correct answers, and the authentication protocol requirements (for example, an authentication protocol may require 4 out of 5 correct answers for successful authentication).”);
sending the second secret code to a second authentication service (Huang, paragraph 0007, “The computing device transmits the updated token to a second authentication service if all authentication schemes included in the identified authentication protocol have not been executed.”; paragraph 0072, “Referring back to FIG. 4, upon identification of the appropriate authentication protocol, the resource service may identify 408 one or more authentication services that may be required for executing the authentication schemes included in the identified authentication protocol.  For example, the identified authentication protocol may include a first authentication scheme that is executed by a knowledge based authentication service, a second authentication scheme that is executed by a 2.sup.nd factor authentication service, and a third biometrics based authentication scheme executed by a biometrics authentication service.”).
Huang does not explicitly disclose collecting credential related content including a first network resource identifier related to a first one of multiple network resources, the credential related content further including a master password that is associated with the first network resource identifier and that is associated with network resource identifiers for a remainder of the multiple network resources; converting the master password and the first network resource identifier into a secret code.
However, in an analogous art, Varadarajan discloses collecting credential related content including a first network resource identifier related to a first one of multiple network resources, the credential related content further including a master password that is associated with the first network resource identifier and that is associated with network resource identifiers for a remainder of the multiple network resources (Varadarajan, paragraph 0047, “A user opens a login page of a website via a URL, such as a banking website (operation 610).  The user inputs (e.g., types) an existing User ID and Password data in the form fields and submits the login form (operation 620).”);
converting the master password and the first network resource identifier into a secret code (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Varadarajan with the device/method/ computer program product comprising a non-signal computer readable storage medium of Huang to include convert the master password and the first network resource identifier into a secret code.
One would have been motivated to provide users with the benefits of supporting a legacy flow of existing website services (Varadarajan: paragraph 0046).
Huang and Varadarajan disclose converting the master password and the first network resource identifier into a secret code, but do not explicitly disclose converting, with a code generator of a provisioning application, the master password and the first network resource identifier into a first secret code; converting, with the code generator of the provisioning application, the mater password and a second network resource identifier into a second secret code.
, with a code generator of a provisioning application, the master password and the first network resource identifier into a first secret code (Geshwind, FIG. 2 shows client app 230/ provisioning application and master userid 210 and master password 220;  paragraph 0020, “In an embodiment of the present invention, the client application additionally provides (i.e., provisions) an interface allowing a user to manage various accounts by sorting them, arranging them according to use, pre-defined or user-defined categories, and closing accounts.” paragraph 0075, “In another embodiment passwords are generated by a client application rather than being stored in encrypted form.  In accordance with this embodiment, a cryptographically strong hash function is applied to UX, URL_X, U1 (the master userid (210)), KX and P1 (the master password (220)) to generate a pseudo-random bit sequence of a predetermined length.  Here KX is additional data that allows the user to change the password PX from time to time, without the need to change U1 and P1.  A custom function, depending on the password rules for the target website, is applied to the result to produce a password PX that meets the requirements for the website”);
converting, with the code generator of the provisioning application, the mater password and a second network resource identifier into a second secret code (Geshwind, FIG. 2 shows client app 230/ provisioning application and master userid 210 and master password 220; paragraph 0013, “Users may wish to have more than one "identity"--for example a professional identity and a personal identity, in which, for example, web accounts and memberships are stored separately.  For example, a stock market analyst who is also a baseball fan and an avid bicyclist may wish to manage website accounts, etc, separately for these different "persona".  The methods and systems disclosed herein, in part, relate also to this aspect of access aggregation by providing ways for users to manage identities.  In these regards, management comprises provisioning, setting, updating, keeping secure, remembering, re-setting and keep secret, each when and where relevant.” – second network resource identifier and second secret code encompasses website accounts for different persona;  paragraph 0020, “In an embodiment of the present invention, the client application additionally provides (i.e., provisions) an interface allowing a user to manage various accounts by sorting them, arranging them according to use, pre-defined or user-defined categories, and closing accounts.” paragraph 0075, “In another embodiment passwords are generated by a client application rather than being stored in encrypted form.  In accordance with this embodiment, a cryptographically strong hash function is applied to UX, URL_X, U1 (the master userid (210)), KX and P1 (the master password (220)) to generate a pseudo-random bit sequence of a predetermined length.  A custom function, depending on the password rules for the target website, is applied to the result to produce a password PX that meets the requirements for the website”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Geshwind with the device/method/ computer program product comprising a non-signal computer readable storage medium of Huang and Varadarajan to include converting, with a code generator of a provisioning application, the master password and the first network resource identifier into a first secret code; converting, with the code generator of the provisioning application, the mater password and a second network resource identifier into a second secret code.
(Geshwind: paragraph 0002).
Regarding claim 9, Huang, Varadarajan, and Geshwind disclose the computer implemented method of claim 8.  Huang discloses further comprising: receive a temporary (Huang, paragraph 0080, “ the authentication service, at 424 may also examine a timestamp of the token to determine whether it is within a threshold time limit to decide whether to grant access”);
credential token from the first authentication service in connection with the first  secret code (Huang, paragraph 0077, “Upon receipt of the token back from the at least one authentication service, the receiver may review the authentication parameters to determine 418 whether all the authentication schemes in the received authentication challenge have been executed as per the authentication parameters.”; paragraph 0078, “If at 418, the receiver determines that all the authentication schemes in the authentication challenge have been executed (418: YES), the receiver may transmit 420 the received token with the assertions from the various authentication services back to the resource service to request access.”);
sending the temporary credential token to the first network resource, the temporary credential token to grant access to information on the first network resource (Huang, paragraph 0079, “In other words, transmission of a token from the receiver back to the resource service may indicate a conclusion of the identified authentication protocol.  The resource service may then review the assertions included in the token to determine 424 whether the assertions included (or not included) in the received token satisfy the identified authentication protocol, i.e., determines a status of the identified authentication protocol (e.g., success, pass, failure, retry, locked out, need more information, etc.).  If the user authentication is determined to be successful (424: YES), the resource service may grant 426 access to the requested resource.  If the user authentication is not determined to be successful (424: NO), the resource service may deny 428 access to the requested resource.”).
Regarding claim 11, Huang, Varadarajan, and Geshwind disclose the computer implemented method of claim 8.  wherein the first secret code is a hash code (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”) and the second secret code is a second hash code (Geshwind, FIG. 2 shows client app 230/ provisioning application and master userid 210 and master password 220; paragraph 0013, “Users may wish to have more than one "identity"--for example a professional identity and a personal identity, in which, for example, web accounts and memberships are stored separately.  For example, a stock market analyst who is also a baseball fan and an avid bicyclist may wish to manage website accounts, etc, separately for these different "persona".  – second network resource identifier and second secret code encompasses website accounts for different persona;  paragraph 0020, “In an embodiment of the present invention, the client application additionally provides (i.e., provisions) an interface allowing a user to manage various accounts by sorting them, arranging them according to use, pre-defined or user-defined categories, and closing accounts.” paragraph 0075, “a cryptographically strong hash function is applied to UX, URL_X, U1 (the master userid (210)), KX and P1 (the master password (220)) to generate a pseudo-random bit sequence of a predetermined length.  A custom function, depending on the password rules for the target website, is applied to the result to produce a password PX that meets the requirements for the website”). The motivation is the same as for the claim from which this claim depends.
Regarding claim 12, Huang, Varadarajan, and Geshwind disclose the computer implemented method of claim 8.  Huang discloses wherein the first network resource identifier is selected from the group consisting of website name, counter, and letter (Huang, paragraph 0091, “wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).
Regarding claim 13, Huang, Varadarajan, and Geshwind disclose the computer implemented method of claim 8.  Huang discloses further comprising: receiving a user request to send the first secret code to the first authentication service (Huang, paragraph 0076, “At least one authentication service, may then instantiate, implement, operate or execute 414 the required authentication scheme (as per the authentication protocol) upon receipt of the authentication request from the receiver.”);
prompting a request (Huang, paragraph 0076, “For example, a knowledge based authentication service may issue a set of questions for a user to answer and authenticate the user by comparing the user response with the stored correct answers, and the authentication protocol requirements (for example, an authentication protocol may require 4 out of 5 correct answers for successful authentication).  
Varadarajan discloses for the master password and the first network resource identifier (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”); 
reconverting the master password and the first network resource identifier into the first secret code (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).  The motivation is the same as for the claim from which this claim depends.
Regarding claim 15, Huang, Varadarajan, and Geshwind disclose the computer implemented method of claim 8.  Huang discloses wherein the first one of multiple network resources is selected from the group consisting of bank website, shopping website, email network, and financial institution website (Huang, paragraph 0055, “The data store, database or data structure of an authentication service, including information for authenticating a user, may include multiple credentials, data or attributes for authentication schemes provided by the authentication services such as registration of personal information such as secret data including answers to questions, private information, telephone numbers, addresses, dates, relationship details and the like; social network authentication information, cloud email services and the like”).
Regarding claim 16, Huang discloses a computer program product comprising a non-signal computer readable storage medium comprising computer executable code to (Huang, paragraph 0043, “At least some of the hardware entities 214 perform actions involving access to and use of memory 212, which can be a RAM, a disk driver and/or a Compact Disc Read Only Memory ("CD-ROM").  Hardware entities 214 can include a disk drive unit 216 comprising a computer-readable storage medium 218 on which is stored one or more sets of instructions 220 (e.g., software code) configured to implement one or more of the methodologies, procedures, or functions described herein.  The instructions 220 can also reside, completely or at least partially, within the memory 212 and/or within the CPU 206 during execution thereof by the computing device 200.  The memory 212 and the CPU 206 also can constitute machine-readable media.”);
send the first secret code to a first authentication service (Huang, paragraph 0076, “In an embodiment, the authentication service may undertake one or more processes of transmitting challenges and/or receiving responses to/from the user (or other systems, such as hardware or software associated with the user or third party services providers that constitute part of one or more authentication schemes).  For example, a knowledge based authentication service may issue a set of questions for a user to answer and authenticate the user by comparing the user response with the stored correct answers, and the authentication protocol requirements (for example, an authentication protocol may require 4 out of 5 correct answers for successful authentication).”);
send the second secret code to a second authentication service (Huang, paragraph 0007, “The computing device transmits the updated token to a second authentication service if all authentication schemes included in the identified authentication protocol have not been executed.”; paragraph 0072, “Referring back to FIG. 4, upon identification of the appropriate authentication protocol, the resource service may identify 408 one or more authentication services that may be required for executing the authentication schemes included in the identified authentication protocol.  For example, the identified authentication protocol may include a first authentication scheme that is executed by a knowledge based authentication service, a second authentication scheme that is executed by a 2.sup.nd factor authentication service, and a third biometrics based authentication scheme executed by a biometrics authentication service.”).
Huang does not explicitly disclose collect credential related content including a first network resource identifier related to a first one of multiple network resources on a first computing device, the credential related content further including a master password that is associated with the first network resource identifier and that is associated with network resource identifiers for a remainder of the multiple network resources; convert the master password and the first network resource identifier into a secret code in the first computing device.
However, in an analogous art, Varadarajan discloses collect credential related content including a first network resource identifier related to a first one of multiple network resources on a first computing device, the credential related content further including a master password that is associated with the first network resource identifier and that is associated with network resource identifiers for a remainder of the multiple network (Varadarajan, paragraph 0047, “A user opens a login page of a website via a URL, such as a banking website (operation 610).  The user inputs (e.g., types) an existing User ID and Password data in the form fields and submits the login form (operation 620).”);
convert the master password and the first network resource identifier into a secret code in the first computing device (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Varadarajan with the device/method/ computer program product comprising a non-signal computer readable storage medium of Huang to include convert the master password and the first network resource identifier into a secret code.
One would have been motivated to provide users with the benefits of supporting a legacy flow of existing website services (Varadarajan: paragraph 0046).
Huang and Varadarajan disclose convert the master password and the first network resource identifier into a secret code, but do not explicitly disclose convert, with a code generator of a provisioning application, the master password and the first network resource identifier into a first secret code; convert, with the code generator of the provisioning application, the mater password and a second network resource identifier into a second secret code.
, with a code generator of a provisioning application, the master password and the first network resource identifier into a first secret code (Geshwind, FIG. 2 shows client app 230/ provisioning application and master userid 210 and master password 220;  paragraph 0020, “In an embodiment of the present invention, the client application additionally provides (i.e., provisions) an interface allowing a user to manage various accounts by sorting them, arranging them according to use, pre-defined or user-defined categories, and closing accounts.” paragraph 0075, “In another embodiment passwords are generated by a client application rather than being stored in encrypted form.  In accordance with this embodiment, a cryptographically strong hash function is applied to UX, URL_X, U1 (the master userid (210)), KX and P1 (the master password (220)) to generate a pseudo-random bit sequence of a predetermined length.  Here KX is additional data that allows the user to change the password PX from time to time, without the need to change U1 and P1.  A custom function, depending on the password rules for the target website, is applied to the result to produce a password PX that meets the requirements for the website”);
convert, with the code generator of the provisioning application, the mater password and a second network resource identifier into a second secret code (Geshwind, FIG. 2 shows client app 230/ provisioning application and master userid 210 and master password 220; paragraph 0013, “Users may wish to have more than one "identity"--for example a professional identity and a personal identity, in which, for example, web accounts and memberships are stored separately.  For example, a stock market analyst who is also a baseball fan and an avid bicyclist may wish to manage website accounts, etc, separately for these different "persona".  The methods and systems disclosed herein, in part, relate also to this aspect of access aggregation by providing ways for users to manage identities.  In these regards, management comprises provisioning, setting, updating, keeping secure, remembering, re-setting and keep secret, each when and where relevant.” – second network resource identifier and second secret code encompasses website accounts for different persona;  paragraph 0020, “In an embodiment of the present invention, the client application additionally provides (i.e., provisions) an interface allowing a user to manage various accounts by sorting them, arranging them according to use, pre-defined or user-defined categories, and closing accounts.” paragraph 0075, “In another embodiment passwords are generated by a client application rather than being stored in encrypted form.  In accordance with this embodiment, a cryptographically strong hash function is applied to UX, URL_X, U1 (the master userid (210)), KX and P1 (the master password (220)) to generate a pseudo-random bit sequence of a predetermined length.  A custom function, depending on the password rules for the target website, is applied to the result to produce a password PX that meets the requirements for the website”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Geshwind with the device/method/ computer program product comprising a non-signal computer readable storage medium of Huang and Varadarajan to include convert, with a code generator of a provisioning application, the master password and the first network resource identifier into a first secret code; convert, with the code generator of the provisioning application, the mater password and a second network resource identifier into a second secret code.
(Geshwind: paragraph 0002).
Regarding claim 17, Huang, Varadarajan, and Geshwind disclose the computer program product of claim 16.  Huang discloses the computer executable code to: send the first secret code to a first authentication service (Huang, paragraph 0079, “In other words, transmission of a token from the receiver back to the resource service may indicate a conclusion of the identified authentication protocol.  The resource service may then review the assertions included in the token to determine 424 whether the assertions included (or not included) in the received token satisfy the identified authentication protocol, i.e., determines a status of the identified authentication protocol (e.g., success, pass, failure, retry, locked out, need more information, etc.).  If the user authentication is determined to be successful (424: YES), the resource service may grant 426 access to the requested resource.  If the user authentication is not determined to be successful (424: NO), the resource service may deny 428 access to the requested resource.”).
 Varadarajan discloses collect credential related content including the first network resource identifier related to the first one of multiple network resources on a second computing device, the credential related content further including the master password that is associated with the first network resource identifier and that is associated with network resource identifiers for a remainder of the multiple network resources (Varadarajan, paragraph 0047, “A user opens a login page of a website via a URL, such as a banking website (operation 610).  The user inputs (e.g., types) an existing User ID and Password data in the form fields and submits the login form (operation 620).”);
convert the master password and the first network resource identifier into the secret code in the second computing device (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).  The motivation is the same as for the claim from which this claim depends.
Regarding claim 18, Huang, Varadarajan, and Geshwind disclose the computer program product of claim 16.  Huang discloses wherein the first computing device is a mobile device (Huang, paragraph 0038, “Additional embodiments may include a network 104 of mobile telephone networks that use a protocol to communicate among mobile devices, where the protocol can be any one of the following: AMPS; TDMA; CDMA; GSM; GPRS UMTS; or any other protocol able to transmit data among mobile devices.”).

Regarding claim 19, Huang, Varadarajan, and Geshwind disclose the computer program product of claim 16.  Huang discloses wherein the master password is selected from the group consisting of user name and password, QR code, and symbol (Huang, paragraph 0025, “The term "authentication credential" refers to an electronic token or other object unique to a user that the user can present to gain access to a computing system.  Example authentication credentials may include, without limitation, a username, a password, a biometric, an answer to a security question, a combination of any of the foregoing and/or the like.”).
Regarding claim 20, Huang, Varadarajan, and Geshwind disclose the computer program product of claim 16.  Varadarajan discloses wherein a hash function converts the master password and the first network resource identifier into the secret code (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).  The motivation is the same as for the claim from which this claim depends.
Claims 2, 10, and 14 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Huang (US20180367526), filed June 19, 2017, in view of Varadarajan (US20170118215), published on filed December 23, 2015, and Geshwind (US20080031447), filed August 4, 2007, and further in view of Hotta (US20100239093), filed March 12, 2010.
Regarding claim 2, Huang, Varadarajan, and Geshwind discloses the device of claim 1.  Huang discloses the send operations (Huang, paragraph 0079, “In other words, transmission of a token from the receiver back to the resource service may indicate a conclusion of the identified authentication protocol.  The resource service may then review the assertions included in the token to determine 424 whether the assertions included (or not included) in the received token satisfy the identified authentication protocol, i.e., determines a status of the identified authentication protocol (e.g., success, pass, failure, retry, locked out, need more information, etc.).  If the user authentication is determined to be successful (424: YES), the resource service may grant 426 access to the requested resource.  If the user authentication is not determined to be successful (424: NO), the resource service may deny 428 access to the requested resource.”).
Varadarajan discloses wherein, responsive to execution of the program instructions, the processor to: receive the master password and a second network resource identifier related to a second one of the multiple network resources (Varadarajan, paragraph 0047, “A user opens a login page of a website via a URL, such as a banking website (operation 610).  The user inputs (e.g., types) an existing User ID and Password data in the form fields and submits the login form (operation 620).”; FIG. 4 shows two different resources each with its own network resource identifier; paragraph 0023, “The web application 132 hosted by the server device 130 may provide content that is specific to the client device 110, including content from an application information database 140 that may be accessed only through the use of a specific identifier (e.g., cookie value, token), credential (e.g., username/password tuple), or like restrictor.”); 
the receive operation (Varadarajan, paragraph 0047, “A user opens a login page of a website via a URL, such as a banking website (operation 610).  The user inputs (e.g., types) an existing User ID and Password data in the form fields and submits the login form (operation 620).”);
the convert operation (Varadarajan, paragraph 0102, “wherein the password value is stored in the storage memory within a binary object that is sealed by code executing within the secure enclave, wherein the binary object includes a password for the website and a verification hash, the verification hash based on the website URL, the user identifier, and the password”).

However, in an analogous art, Hotta discloses repeat the convert, receive and send operations in connection with the second one of the multiple network resources (Hotta, FIGs. 4 and 5, paragraph 0063, “After the user moves near the second composite machine 10b, the user operates the mobile terminal device 30, accesses the authentication server 40 through a wireless public telephone line (the first communication line) from the mobile terminal device 30 (S21), and transmits again the user ID and the password to the authentication server 40 (S22).”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hotta with the device/method/ computer program product comprising a non-signal computer readable storage medium of Huang, Varadarajan, and Geshwind to include repeat the convert, receive and send operations in connection with the second one of the multiple network resources.
One would have been motivated to provide users with the benefits of conducting data transfer between an information processing apparatus and a mobile terminal device efficiently with high security by the utilization of two kinds of communication lines held by a mobile terminal device (Hotta: paragraph 0010).
Regarding claim 10, Huang, Varadarajan, and Geshwind disclose the computer implemented method of claim 8.  

However, in an analogous art, Hotta discloses repeating the converting and sending operations in connection with the second one of the multiple network resources (Hotta, FIGs. 4 and 5, paragraph 0063, “After the user moves near the second composite machine 10b, the user operates the mobile terminal device 30, accesses the authentication server 40 through a wireless public telephone line (the first communication line) from the mobile terminal device 30 (S21), and transmits again the user ID and the password to the authentication server 40 (S22).”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hotta with the device/method/ computer program product comprising a non-signal computer readable storage medium of Huang, Varadarajan, and Geshwind to include repeating the converting and sending operations in connection with the second one of the multiple network resources.
One would have been motivated to provide users with the benefits of conducting data transfer between an information processing apparatus and a mobile terminal device efficiently with high security by the utilization of two kinds of communication lines held by a mobile terminal device (Hotta: paragraph 0010).
Regarding claim 14, Huang, Varadarajan, and Geshwind disclose the computer implemented method of claim 8.   Huang discloses send the secret code to a first (Huang, paragraph 0076, “In an embodiment, the authentication service may undertake one or more processes of transmitting challenges and/or receiving responses to/from the user (or other systems, such as hardware or software associated with the user or third party services providers that constitute part of one or more authentication schemes).  For example, a knowledge based authentication service may issue a set of questions for a user to answer and authenticate the user by comparing the user response with the stored correct answers, and the authentication protocol requirements (for example, an authentication protocol may require 4 out of 5 correct answers for successful authentication).”).
Huang, Varadarajan, and Geshwind do not explicitly disclose further comprising: resending the secret code to the first authentication service.
However, in an analogous art, Hotta discloses further comprising: resending the secret code to the first authentication service (Hotta, FIGs. 4 and 5, paragraph 0063, “After the user moves near the second composite machine 10b, the user operates the mobile terminal device 30, accesses the authentication server 40 through a wireless public telephone line (the first communication line) from the mobile terminal device 30 (S21), and transmits again the user ID and the password to the authentication server 40 (S22).”). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hotta with the device/method/ computer program product comprising a non-signal computer readable storage medium of Huang, Varadarajan, and Geshwind to include resending the secret code to the first authentication service.
 (Hotta: paragraph 0010).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/W.J.M/Examiner, Art Unit 2439                     



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439